the opinion of the court was delivered by
Rogers, J.
The plaintiff in error has filed several exceptions, two of which only will it be material to notice. I shall content myself with dismissing the others with the remark, that they have not been 'sustained. I refer to the first error, and to the exception to the third count of the plaintiff’s declaration, which involves the question, whether the executors come within the purview of the fourth section of the act of the 6th April, 1802. That section gives a summary remedy against delinquent supervisors, eo nomine, but says nothing about executors, who are left as at common law. The act provides for the election of four freeholders, whose duty it is to settle and adjust the accounts of the supervisor, whose term of office is about to expire. It also directs the supervisors on the 25th March yearly, or within ten days thereafter, to produce fair and clear accounts of all the sums of money, which have been by him expended *350on the highways, &c. which accounts shall be entered in a book provided for that purpose, and if required, attested by oath or affirmation. In this part of the section the legislature have clearly a view to the supervisor himself. They prescribe duties, of which he alone would be properly cognizant, and which it would be unreasonable to require of an executor; but the remedy which is given to the township against the supervisor cannot be made by any fair mode of interpretation to apply to executors, and might, if enforced against them, interfere with the distribution of the assets among creditors. If the supervisor shall refuse or neglect to make up and produce clear and just accounts, or having made up and produced such accounts, shall neglect or refuse forthwith to pay the moneys, which he shall have been ordered to pay by the freeholders, or to give up the books, &c. it shall be the duty of any justice of the peace, on complaint made to him, &c. to commit such delinquent to the county gaol,'until he shall comply, or be otherwise discharged. We must take the whole section together, and it is difficult to believe, that a remedy so summary and penal, without appeal, can apply to any person but the delinquent supervisor himself. If the representatives of the delinquent were to be amenable to the jurisdiction of the freeholders, the legislature would have taken care to have said so, in clear and explicit terms. In the absence of any thing of the kind in a section, which throughout speaks of the delinquent supervisors alone, we cannot attribute to them any such intention. Here the freeholders summoned the executor to appear, and the object of the suit, as stated in the third count, is to compel payment of the amount of the audit. It matters not that the executor appeared before the freeholders without objection. Consent cannot give jurisdiction.
The plaintiff in error also alleges, that the defendant in error had no legal authority to bring this action. The township is unincorporated, and has no right to sue, nor can it be sued, nor had the supervisor any authority to bring this action. This is not the first time the right of a township to sue has been questioned, as appears from the case of Willard, v. Parker, 1 Rawle, 450. We then thought as we now do, that although a township is not strictly a corporation, yet it is quasi a corporation, and as such may maintain suit. The same principle has been extended to counties in recent decisions.
Judgment reversed, and a venire de novo awarded.